DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 09/27/2021 with respect to claims 1-3, 5-9, 11-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants amendments of 09/27/2021 have overcome previously presented objections and rejections based on 35 USC § 101 and 35 USC §112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12-13, 15, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hwang [US 20140316247 A1] in view of West [US 20080144908 A1].
Regarding claim 1, Hwang teaches a method for ultrasound image acquisition optimization according to different respiration modes, the method comprising (Hwang abstract “obtaining a respiration signal of the region of interest by using ultrasound images including the region of interest obtained during the respiration cycle of the subject”):
acquiring by an ultrasound imaging device, one or more ultrasound images of a target organ (Hwang abstract “obtain information regarding the region of interest at a time when the ultrasound images are obtained, from the selected model, by using the obtained respiration signal”);
comparing attributes of the acquired ultrasound image to association data in a data store of associations associating attributes of previously acquired ultrasound imagery of different images of the target organ with different modes of respiration (Hwang Figs 2-3, similarity of acquired images and models from model generator are analyzed and determined by model selector. This implies that attributes are being compared.  The model is based on previously acquired imagery 40);
determining from the comparison, a mode of respiration evident from the acquired ultrasound image (Hwang Fig 3 ¶0080 “the model generator matches each of models and a 3D ultrasound image and calculates a similarity therebetween. The model generator may select the model having the highest similarity therebetween from the models”);
and, presenting the determined mode in the ultrasound imaging device (Hwang ¶ 0134 “Information regarding the region of interest obtained by the image processing apparatus may be provided to a user through the image display apparatus and utilized to determine a status of a tissue or a change in a location or a shape of the tissue).
The only difference is that Hwang does not expressly state that the different modes ranging from a full exhalation while preventing an inhalation, to a full inhalation while preventing an exhalation, and intermediate modes including full exhalation, a partial exhalation while inhibiting further inhalation or exhalation, a partial inhalation while inhibiting further inhalation or exhalation, and a full inhalation.
West in analogous imaging system (see West ¶0059--0060, which states applications in ultrasound imaging also), teaches that the different modes ranging from a full exhalation while preventing an inhalation (West Fig 1 item 102, ¶0034), to a full inhalation while preventing an exhalation (West Fig 1 item 108, ¶0034), and intermediate modes including full exhalation, a partial exhalation while inhibiting further inhalation or exhalation, a partial inhalation while inhibiting further inhalation or exhalation, and a full inhalation (West Fig 1 items 104, 106, ¶0034).
Hwang discloses use of model generator with respect to Figs 1-2 and ¶0057, for e.g.  West teaches acquiring images of target organs associated with different modes of respiration as claimed.  West perform this so as to define a motion (e.g., deformation) model to describe the movement of the target and surrounding structures within the region and provides for delineating the target (West ¶0039).  Before the effective filing date of the claimed invention it would have been obvious to person of ordinary skill in the art to modify apparatus in Hwang by integrating models based on the respiration phases or cycle as in West.  The motivation would be to generate models that clearly define motion and delineates targets.  
	Regarding claim 3, Hwang in view of West further teaches wherein the data store of associations is a table associating individual ones of the different images to corresponding ones of the modes of respiration (Hwang ¶0122-¶0123 “The information obtainer 250 obtains information regarding the region of interest 30 corresponding to the index k from the selected model. … information obtainer 250 may also obtain information regarding the region of interest 30 during one respiration cycle by applying the above-described operations to other 2D ultrasound images generated during one respiration cycle”)
	Regarding claim 6, Hwang in view of West further teaches wherein the determination is based upon the comparison attributes of the acquired ultrasound image (Hwang Fig 3, ¶0080 “the model generator 220 matches each of models 310 through 330 and a 3D ultrasound image 340 or 350 and calculates a similarity therebetween”) and not upon an external physiological signal input providing data regarding respiration (The determination is not based upon external physiological signal input).
	Regarding claims 7, 9, 12, Hwang in view of West teaches claims 1, 3, 6 as discussed above.  Hwang further teaches wherein a data processing system configured for ultrasound image acquisition optimization according to different respiration modes, the system comprising (Hwang Fig 1, Fig 9): a computer with memory and at least one processor (Hwang Fig 9, ¶0147); a display coupled to the computer [image display apparatus displays an ultrasound image generated by the image processing apparatus (Hwang Fig 9 item 50); image generation circuitry coupled to the computer and the display (Hwang Fig 9 items 20, 50); an ultrasound imaging probe comprising a transducer connected to the image generation circuitry [the image generator generates the ultrasound image, the diagnosis ultrasound probe transmits electrical pulses to the image generator (Hwang ¶0054); and, an ultrasound image acquisition optimization module executing in the memory of the computer, the module comprising program code enabled upon execution by the processor of the computer to perform (Hwang abstract)
	Regarding claims 13, 15, 18, Hwang in view of West further teaches a computer program product for ultrasound image acquisition optimization according to different respiration modes, the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform method of claims 1, 3, 6 (Hwang ¶0009).
	
Claims 2, 5, 8, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of West as applied to claims 1, 7, and 13 above, and further in view of Sorensen [US 20180137244 A1].
Regarding claims 2, 8, 14, Hwang in view of West teaches claims 1, 7, 13 as discussed above.  Hwang in view of West does not explicitly teach wherein the data store of associations is a deep neural network trained to associate different ones of the modes of respiration with corresponding ones of the previously acquired ultrasound imagery of the different images of the target organ.
However, Sorenson teaches the data store of associations is a deep neural network trained to associate different ones of the modes of respiration with corresponding ones of the previously acquired ultrasound imagery of the different images of the target organ (Sorensen ¶0199 “The image analysis module can use known methods of in-image analysis for medical image data such as time intensity changes, pixel intensities, reconstruction of image data to compare to known curves, convolutional neural network based on deep learning framework and naive Bayes classifier, or any combination thereof” Sorensen ¶0048 “quality control engine must assess contrast bolus timing and for respiratory motion artifact in order to modify the confidence of the pulmonary embolism detection engine”)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Hwang in view of West with the teachings of Sorenson and include a deep neural network that can identify different modes of respiration. By doing so, the neural network can determine the body section, the orientation, anatomies, modality, sorting information.
Regarding claims 5, 11, 17 Hwang in view of West teaches claims 1, 7, 13 as discussed above.  Hwang in view of West does not explicitly teach determining a prospective physiological condition from the acquired ultrasound image; identifying a change in the determined mode of respiration correlated with an improvement in quality of ultrasound imagery of the target organ for diagnosing the physiological condition; and, presenting the change in the determined mode in the ultrasound image acquisition device.
However, Sorenson teaches determining a prospective physiological condition from the acquired ultrasound image (Sorensen ¶0062 “The image quantitative data may be compared with a corresponding benchmark associated with the type of the image to determine whether a particular medical condition, medical issue, or disease is present or suspected”); 
identifying a change in the determined mode of respiration correlated with an improvement in quality of ultrasound imagery of the target organ for diagnosing the physiological condition (Sorensen ¶0048 “One embodiment regulates inferencing and image cohort collection based on image acquisition quality…Sensitivity and specificity for detection of a pulmonary embolism is directly related to image acquisition quality”) and,
presenting the change in the determined mode in the ultrasound image acquisition device (Sorensen ¶0048 “For a pulmonary embolism detection engine result to be presented to the physician or verified, a quality control engine must assess contrast bolus timing and for respiratory motion artifact in order to modify the confidence of the pulmonary embolism detection engine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hwang in view of West with the teachings of Sorenson and include a method to determine the ultrasound image quality of an area during the respiration cycle.  By doing so, the physician is only presented with verified image data that they can utilize to diagnose physiological conditions or prospective diseases such as pulmonary embolism with less image artifacts. 

Allowable Subject Matter
Claims 4, 10, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the references applied individually or in combination teaches all limitation of claim including determining a quality of the acquired ultrasound image; identifying a change in the determined mode of respiration correlated with an improvement in quality of ultrasound imagery of the target organ; and, presenting the change in the determined mode in the ultrasound image acquisition device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793